DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the invention is not indicative of the invention to which the claims are directed.  Appropriate correction is required.

Withdrawn Rejections
The rejection of claims 1-7 and 9-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to claims 1 and 9 and applicant’s arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO2016/061232; published April 21, 2016).
	The claims are directed to a method of producing cells that are resistant to HIV infection, the method comprising: 
(a) contacting peripheral blood mononuclear cells (PBMC) isolated from a subject that is HIV-negative with a therapeutically effective amount of a stimulatory agent, wherein the contacting is carried out ex vivo; 
(b) transducing the PBMC ex vivo with a viral delivery system encoding at least one genetic element, wherein the at least one genetic element comprises a sequence encoding microRNAs capable of inhibiting production of chemokine receptor CCR5 and inhibiting expression of at least two HIV genes, wherein the genetic element comprises each of: 
(i) a sequence having at least 80% identity with SEQ ID NO: 97; 
(ii) a sequence having at least 80% identity with SEQ ID NO: 6; and
(iii) a sequence having at least 80% identity with SEQ ID NO: 7; and 
(c) culturing the transduced CD4+ T cells for at least 1 day.
Wu et al. teaches a method for treating a disorder, e.g., an HIV (e.g., HIV-1) infection or AIDS, the method comprising: isolating a cell from a subject having an HIV infection or AIDS, or is at risk of having an HIV infection or AIDS; contacting the isolated cell with a viral particle; and administering the cell contacted with the viral particle to the subject, thereby treating the disorder, e.g., the HIV infection or AIDS (see, for example, paragraph [00134]).  The viral particle can be a lentiviral comprising 7 sh RNA-miRs, which is a construct comprising shRNAs against CCR5, Gag, Env, Tat, Pol 1, Pol 2, and Vif.  Wu et al. found that transducing resting or isolated CD4 cells (HIV-1 infected and uninfected) and transducing PMBC from HIV-1 infected subjects i) significantly reduced virus replication, ii) abrogated infection with both X4 tropic and R5 tropic viruses, and iii) conferred HIV-1 resistance in primary CD4 T cells (see Example 1, particularly paragraphs [00298] to [00304]).  Wu et al. further teaches that the cell is a T cell, e.g., CD4+ T cell, a stem cell, e.g., a hematopoietic stem cell, or a CD34+ cell. In an embodiment, the cell is a resting T cell.  In another embodiment, the cell is an activated T cell. In an embodiment, the cell is a peripheral blood mononuclear cell (PBMC) or is isolated from PBMCs (see paragraph [0024], [0082]).
	Wu et al. teaches transducing infected CD4 cells, uninfected CD4+ cells, and PBMCs from HIV-1 infected subjects.  However, in view of the teachings of Wu et al., it would also be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods taught by Wu et al. and transduce PBMCs from uninfected subjects.  One would have been motivated to do so given the teaching of Wu et al. that the cell can be a resting or activated T cell (e.g., CD4+ T cell), a stem cell, a CD34+ cell, a peripheral blood mononuclear cell (PBMC) or is isolated from PBMCs.  There would have been a reasonable expectation of success given the fact that Wu et al. successfully transduced PBMCs from a HIV-1 infected subject and given the fact that Wu et al. successfully transduced CD4+ cells isolated from PBMCs.
	In Example 1, Wu et al. demonstrated that isolated, activated1 or resting CD4+ T cells could be transduced with HlV-1 pseudotyped lentiviruses expressing 7 shRNA-miRs.  After 48 hours of culture, the transduced cells were infected with HIV-1 strains.  Wu et al. found that the transduced cells were resistant to both X4 and R5 tropic HIV viruses (see paragraph [00300]).  Wu et al. also demonstrated that PBMCs from HIV-1 seropositive subjects (either treatment naive or on ART) transduced with 7shRNA-miRs had significantly reduced HIV-1 replication (see paragraph [00302] to [00304]). Wu et al. did not demonstrate transducing isolated CD4+ T cells from an HIV infected individual with 7shRNA-miRs.
Regarding instant SEQ ID NOs:6, 7 and 97, the 7shRNA-miRs construct of Wu et al. comprising RNA sequences against CCR5, Gag, Env, Tat, Pol 1, Pol 2, and Vif.  The CCR5, Tat and Vif sequences of 7shRNA-miRs are 100% identical to instant SEQ ID NOs:6, 7 and 97 as indicated below.


    PNG
    media_image1.png
    177
    894
    media_image1.png
    Greyscale

CCR5 (miR 30a) which is SEQ ID NO: 16 of Wu et al. aligns with instant SEQ ID NO: 97.
Qy          1 TGTAAACTGAGCTTGCTCTA 20
              :|:||||:||||::||:|:|
Db          1 UGUAAACUGAGCUUGCUCUA 20

Tat (miR 16-1) which is SEQ ID NO: 41 of Wu et al. aligns with instant SEQ ID NO: 7.
Qy          1 TCCGCTTCTTCCTGCCATAG 20
              :||||::|::||:||||:||
Db          1 UCCGCUUCUUCCUGCCAUAG 20

Vif (miR 150) which is SEQ ID NO: 31 of Wu et al. aligns with instant SEQ ID NO: 6.
Qy          1 GGGATGTGTACTTCTGAACTT 21
              ||||:|:|:||::|:||||::
Db          1 GGGAUGUGUACUUCUGAACUU 21

Thus, the 7 shRNA-miR construct of Wu et al. is a genetic element comprising a sequence having at least 80% identity with instant SEQ ID NOs:6, 7 and 97.
As for claim 2, Wu et al. teaches the reinfusion of 7 shRNA-miR treated cells.  In this regard, transduced PBMCs were injected into mice to evaluate their ability to engraft, expand and resist HIV-1 replication.  Wu et al. found that viral load was highest in no shRNA-miR control, intermediate in Tat shRNA-miR only and lowest in the 7 shRNA-miR group (see paragraphs [00303] and [00304]).  Thus, Wu et al. provides a teaching and motivation to reinfuse the transduced CD4 or PBMCs into a subject. 
For claim 9, Wu et al. teaches that the shRNA constructs can be administered in combination with other therapies such as anti-HIV agents, vaccines, etc., and such other therapies may be given prophylactically, e.g., before the subject is infected or diagnosed with HIV (see paragraphs [00277] to [00279]).  Accordingly, it would be obvious for one of ordinary skill in the art to treat a subject who has already been immunized with a vaccine, such as a therapeutic or prophylactic HIV vaccine.  Additionally, the methods of Wu et al. are intended to treat HIV infected subjects and subjects at risk of having an HIV infection or AIDS, which would naturally include subjects who have been immunized with “a first stimulator agent”, such as an HIV vaccine, prior to removal of leukocytes and purifying the PBMCs. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO2016/061232; published April 21, 2016), as applied to claims 1, 2 and 6-9 above, and further in view of Robinson et al. (U.S. Patent Application No. 20130078276; published March 28, 2013).
	The claims are directed to the method of claim 1 or 9 where the stimulatory agent is gag or a HIV vaccine such as MVA/HIV62B.
	The teachings of Wu et al. are outlined above and incorporated herein.   Wu et al. does not teach stimulating the target cell population with gag or a HIV vaccine such as MVA/HIV62B.  However, Robinson et al. teaches that several HIV proteins, including gag, have stimulatory properties (i.e., the proteins can stimulate an immune response) (see, for example, paragraphs [0004], [0006], [0128] and [0131]). Robinson et al. also discloses the HIV vaccine MVA/HIV62B.  MVA/HIV62B is a highly attenuated vaccinia virus expressing HIV-1 gag, pol, and env genes.
	Accordingly, when using isolated CD4+ T-cells or PBMCs from a subject who has been vaccinated with an HIV antigen(s), it would be obvious for one of ordinary skill in the art to stimulate the CD4+ T-cells or PBMCs with the same HIV antigen(s).  One would be motivated to do so to enrich for and expand HIV-specific target cells.  There would be a reasonable expectation of success given the teachings and findings of Robinson et al. (HIV proteins/vaccines and MVA/HIV62B can stimulate immune responses in subjects).
	Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, respectively, of U.S. Patent No. 10888613. 
	The instant claims are directed to a method of producing cells that are resistant to HIV infection, the method comprising: 
(a) contacting peripheral blood mononuclear cells (PBMC) isolated from a subject that is HIV-negative with a therapeutically effective amount of a stimulatory agent, wherein the contacting is carried out ex vivo; 
(b) transducing the PBMC ex vivo with a viral delivery system encoding at least one genetic element, wherein the at least one genetic element comprises a sequence encoding microRNAs capable of inhibiting production of chemokine receptor CCR5 and inhibiting expression of at least two HIV genes, wherein the genetic element comprises each of: 
(i) a sequence having at least 80% identity with SEQ ID NO: 97; 
(ii) a sequence having at least 80% identity with SEQ ID NO: 6; and
(iii) a sequence having at least 80% identity with SEQ ID NO: 7; and 
(c) culturing the transduced CD4+ T cells for at least 1 day.
The patented claims are directed to a method of producing cells that are resistant to HIV infection, the method comprising: 
(a) contacting peripheral blood mononuclear cells (PBMC) isolated from a subject that is HIV-negative with a therapeutically effective amount of a stimulatory agent, wherein the contacting is carried out ex vivo; 
(b) transducing the PBMC ex vivo with a viral delivery system encoding at least one genetic element, wherein the at least one genetic element comprises a microRNA capable of at least one of inhibiting production of chemokine receptor CCR5 or targeting an HIV RNA sequence, wherein the microRNA comprises a sequence having at least about 90% identity with SEQ ID NO: 31; and 
(c) culturing the transduced PBMC for at least 1 day.
SEQ ID NO: 31 comprises instant SEQ ID NOs: 6, 7 and 97.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Response to Arguments
In the reply dated July 12, 2022, applicant argues that the claim amendments obviate the outstanding double patenting rejections.  Applicant’s arguments have been fully considered and not found persuasive. 
As outlined in the rejection above, the claims are not patentably distinct because SEQ ID NO: 31 of the patented claims comprises instant SEQ ID NOs: 6, 7, and 97.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The CD4+ cells were activated with PHA.